283 S.W.3d 816 (2009)
STATE of Missouri, Respondent,
v.
Edward E. WILLIAMS, Appellant.
No. WD 69261.
Missouri Court of Appeals, Western District.
April 7, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 2, 2009.
Ellen H. Flottman, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Karen L. Kramer, Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM:
Edward E. Williams appeals the circuit court's judgment convicting him of one count of the felony of statutory rape in the first degree and one count of the class B felony of child molestation in the first degree. We affirm. Rule 30.25(b).